Exhibit 9.1 Dated:January 17, 2008 NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. No. SMTR-6-3 SMARTIRE SYSTEMS INC. Convertible Debenture Due: January 17, 2011 This Convertible Debenture (the “Debenture”) is issued by SMARTIRE SYSTEMS INC.,a corporation continued under the laws of the Province of British Columbia (the “Company”), to XENTENIAL HOLDINGS LIMITED (the “Holder”) pursuant to that certain securities purchase agreement (the “Securities Purchase Agreement”) dated November 30, 2007. FOR VALUE RECEIVED, the Company hereby promises to pay to the Holder or its successors and assigns the principal sum of Three Hundred Ninety-Two Thousand Dollars ($392,000) together with accrued but unpaid interest on or beforeJanuary 17, 2011(the “Maturity Date”) in accordance with the following terms: Section 1.
